Citation Nr: 0734918	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  05-10 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from June 1966 to July 1988.  He died in August 2003.  The 
appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a December 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

In February 2007, the appellant testified at a travel board 
hearing before the undersigned acting Veterans Law Judge.  A 
transcript of that hearing is of record.  At the February 
2007 hearing, the appellant submitted additional evidence 
directly to the Board accompanied by a signed written waiver 
of the RO's initial consideration of this additional 
evidence.  


FINDINGS OF FACT

1.  The veteran died in August 2003.  The cause of death 
listed on the death certificate was mucinous 
cystadenocarcinoma of unknown primary.  

2.  At the time of the veteran's death, service connection 
had been established for hypertension and postoperative 
nephrostolithotomy, left ureteropelvic stone.  

3.  The medical evidence of record does not indicate that a 
relationship exists between the veteran's service and his 
death, to include consideration of his service-connected 
disabilities; presumed herbicide exposure; claimed exposure 
to radiation, contaminated soil, contaminated water, 
contaminated dust, germs and bacteria; and claimed service-
related left radical orchiectomy and sleep disorder.

4.  The decedent was not evaluated as totally disabled from 
service-connected disabilities for 10 continuous years 
immediately preceding his death, he was not rated totally 
disabled continuously after his discharge from service for a 
period of not less than 5 years immediately preceding death, 
and he was not a former prisoner of war.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. § 1310 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006).

2.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met. 38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2006); Sabonis v. Brown, 6 
Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claims.  
The appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the veteran's claim, VA met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007). 

A letter dated in October 2003 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The appellant was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The October 2003 letter informed her that additional 
information or evidence was needed to support her claim, and 
asked her to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).   

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection for the 
cause of the veteran's death, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The veteran's service medical records are in the claims file.  
No additional VA or private medical records have been 
identified.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There 
is no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

The applicant is seeking service connection for the cause of 
the veteran's death.  Entitlement to service connection for 
the cause of a veteran's death is warranted when a disability 
of service origin caused, hastened, or substantially and 
materially 
contributed to the veteran's death.  38 U.S.C.A. § 1310(b); 
38 C.F.R. § 3.312.  A veteran's death will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The principal 
cause of death is one which, singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  A contributory 
cause of death is one that contributed substantially or 
materially, combined to cause death, or aided or lent 
assistance to the production of death.  Id.

At the time of his death, the veteran was service connected 
for hypertension and postoperative nephrostolithotomy, left 
ureteropelvic stone with both disabilities rated as 
noncompensable.  The appellant essentially contends that 
hypertension was an underlying cause of the veteran's death.

The death certificate shows that the veteran died in August 
2003 due to mucinous cystadenocarcinoma of unknown primary.  
The death certificate noted that an autopsy had been 
performed but that the autopsy findings were not considered 
in determining the cause of death.

An autopsy performed in August 2003 found (1) widespread 
indolent, well differentiate solid, and papillary cystic well 
differentiated adenocarcinoma; (2) direct and/or metastatic 
involvement of liver, kidneys, abdominal lymph nodes, 
mediastinum lymph nodes, lungs, and pancreas; (3) 
serosanguineous fluid in both pleural cavities and in 
abdominal cavity; (4) retroperitoneum filled by tumorous 
mass; (5) large mass of mediastinum secondary to metastasis 
from adenocarcinoma; (6) heart showed little coronary 
atherosclerosis but did show evidence of hypertension and 
there were some fibrosis and question of a myocardial fiber 
cellular degeneration with vacuolization and eosinophilia; 
(7) left kidney was intimately involved by tumor and was 
difficult to examine; (8) generalized emaciation secondary to 
adenocarcinoma; (9) marked lymphedema of legs bilaterally 
felt secondary to obstruction of lymphatic spaces by tumor; 
(10) mild arterionephrosclerosis; and (10) congested liver, 
lungs, spleen, and kidney.

The examiner opined that the tumor was felt to most closely 
represent a low grade, well differentiated, solid and 
papillary adenocarcinoma arising from the pancreas with early 
retroperitoneal lymph node metastasis finally extending to 
other organs within the abdomen and involving the lymphatics 
from the mediastinum and the lungs.  The examiner also noted 
that it was an unusual tumor normally found in young females.

Based on the evidence above, the Board cannot find that 
either of the veteran's service-connected disabilities, 
hypertension or postoperative nephrostolithotomy, left 
ureterpelvic stone, played a role in the veteran's death as 
neither of the disorders was listed on the veteran's death 
certificate as contributing to his death.  Although 
hypertension was listed in the autopsy report, the veteran's 
death, in the opinion of the death certificate certifier, was 
mucinous cystadenocarcinoma, and the autopsy physician found 
that the cancer began in the veteran's pancreas.  The Board, 
therefore, concludes that the evidence of record does not 
establish that the veteran's service-connected disabilities 
hastened, or substantially and materially contributed to the 
veteran's death.

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

The Board notes that the appellant does not contend that the 
veteran had pancreatic cancer in service.  Instead, the 
appellant argues that the veteran was exposed to Agent 
Orange, benzene, radiation, contaminated soil, contaminated 
water, contaminated dust, germs and bacteria while in service 
and that this caused the veteran's death.  

Service connection may be established for a disability on the 
basis of a presumption under the law that certain chronic 
diseases manifesting themselves to a certain degree within a 
certain time after service must have had their onset in 
service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. 
§§ 3.303, 3.304, 3.307 and 3.309(a).  Tumors can be service-
connected on such a basis.  However, the first showing of any 
tumor was not until December 1993, four and one-half years 
after the appellant's discharge from service.

Service connection for disability claimed as due to exposure 
to Agent Orange may be established by showing that the 
claimant has a disease, listed in 38 C.F.R. § 3.309(e), that 
is manifested within the applicable time period, or by 
showing that the claimed disability is, in fact, causally 
linked to such exposure. Combee v. Brown, 34 F.3d 1039, 1044 
(Fed. Cir. 1994).  Absent affirmative evidence to the 
contrary, there is now a presumption of exposure to 
herbicides (to include Agent Orange) for all veterans who 
served in Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 
1116(f) (West 2002 & Supp. 2006) and 38 C.F.R. § 
3.307(a)(6)(iii)).  

Here, the veteran served in Vietnam during the Vietnam Era.  
However, pancreatic adenocarcinoma is not among the diseases 
presumed to be associated with Agent Orange exposure.  See 38 
C.F.R. § 3.309(e).  Thus, notwithstanding the fact that the 
veteran served in Vietnam during the Vietnam era and is 
presumed to have had Agent Orange exposure, service 
connection for pancreatic adenocarcinoma, on a presumptive 
basis as due to Agent Orange exposure, is not warranted.

The fact that the veteran is not entitled to presumptive 
service connection under 38 C.F.R. § 3.307 (a)(6)(iii) does 
not preclude an evaluation as to whether the veteran is 
entitled to service connection on a direct basis under 38 
C.F.R. § 3.303 or presumptive basis under 38 C.F.R. §§ 
3.307(a)(3), 3.309(a). As the Board concedes that the veteran 
was exposed to an herbicide agent while in Vietnam, the 
record must contain competent medical evidence of a current 
disease process and competent medical evidence of a 
relationship between the currently diagnosed disease process 
and exposure to a herbicide agent while in military service.

In this case, the appellant clearly died from pancreatic 
cancer.  The remaining question, therefore, is whether there 
is competent medical evidence of a relationship between the 
pancreatic cancer and herbicide exposure.  

In support of her claim, the appellant has submitted a 
January 2007 letter from Dr. E.C.J. which stated, "[The 
veteran] had a well differentiated adenocarcinoma of unknown 
primary.  He was seen by multiple physicians, including [Dr. 
T.N.], a Heme-Oncologist ... [who] said that this was a very 
unusual and indolent disease process.  I strongly believe, as 
did [Dr. T.N.], that this disease state was related to his 
previous Agent Orange Exposure. ..."

In a January 2001 letter, Dr. T.F.N. Jr. stated that the 
veteran had a well-differentiated papillary adenocarcinoma of 
unknown primary and noted that it was a most unusual and 
indolent disease.  Dr. T.F.N. stated that he strongly 
believed that it was related to the veteran's previous Agent 
Orange exposure but that the hypothesis was impossible to 
prove.

While Dr. E.C.J. stated that he believed that the veteran's 
adenocarcinoma of unknown primary was related to the 
veteran's herbicide exposure and Dr. T.F.N. stated that he 
strongly believed that the veteran's adenocarcinoma was 
related to the veteran's herbicide exposure, the Board finds 
this evidence insufficient to establish a linkage between the 
veteran's pancreatic cancer and his presumed herbicide 
exposure.  An assessment or opinion by a health care provider 
is never conclusive and is not entitled to absolute 
deference, and the courts have provided guidance for weighing 
medical evidence. They have held, for example, that a medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).   In this case, both opinions appear to be based on 
speculation and are not supported by any rationale.  Further, 
Dr. E.C.J.'s opinion, written after the veteran's death, does 
not acknowledge the autopsy pathology report physician's 
opinion that the adenocarcinoma originated in the pancreas; 
instead Dr. E.C.J. refers to the veteran's cancer as of 
unknown primary.

It is also noteworthy to mention that the diseases listed at 
38 C.F.R. § 3.309(e) are based on findings provided from 
scientific data furnished by the National Academy of Sciences 
(NAS). The NAS conducts studies to "summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in Vietnam 
during the Vietnam era and each disease suspected to be 
associated with such exposure." 64 Fed. Reg. 59,232-59,243 
(Nov. 2, 1999).  Reports from NAS are submitted at two-year 
intervals to reflect the most recent findings.  Based on 
input from the NAS reports, Congress amends the statutory 
provisions of the Agent Orange Act found at 38 U.S.C.A. § 
1116 and the Secretary promulgates the necessary regulatory 
changes to reflect the latest additions of diseases shown to 
be associated with exposure to herbicides.

Other than the fact that the veteran's adenocarcinoma was a 
very unusual and indolent process, the veteran's physicians 
provided no substantive supporting rationale as to why the 
veteran's exposure to Agent Orange in Vietnam is the genesis 
for his pancreatic adenocarcinoma, and neither physician 
cited to any other body of literature or medical statistical 
analysis. The Board finds that the private physicians' 
opinions do not provide a supportable basis for service 
connection on a direct basis nor do they place the evidence 
in equipoise. Thus, the Board concludes that the veteran's 
presumed exposure to Agent Orange did not hasten, or 
substantially and materially contributed to the veteran's 
death.  

With respect to the appellant's contention that the veteran 
was exposed to radiation while in service, and more 
specifically that while serving in Vietnam, he was exposed to 
two bomb explosions, the Board notes that the appellant does 
not contend that the veteran was exposed to ionizing 
radiation.  The Board acknowledges that cancer of the 
pancreas is among the types of diseases listed at 38 C.F.R. § 
3.309(d)(2) subject to presumptive service connection in 
radiation-exposed veterans, and it is also listed under 38 
C.F.R. § 3.311 (b)(2) as a radiogenic disease.  However, 
these regulations pertain to ionizing radiation.  Ionizing 
radiation is radiation sufficiently energetic to dislodge 
electrons from an atom, and claims generally involve exposure 
through participation in nuclear weapons testing, presence at 
certain sites following the detonation of a nuclear bomb or 
the production of nuclear material, service aboard nuclear 
submarines or even medical procedures involving radiation 
therapy and x-ray examinations.

Clearly, the veteran did not participate in atmospheric 
testing if stationed in Vietnam.  See 38 C.F.R. 
§ 3.309(d)(3); 3.311(a)(2)(i).  Additionally, he was not an 
occupier of Hiroshima/Nagasaki.  See 38 C.F.R. 
§ 3.311(a)(2)(ii).  The Board notes that the only instances 
that the United States used a nuclear weapon for war purposes 
was Hiroshima/Nagasaki.  Nuclear weapons were not used during 
the Vietnam War, thus any radiation that the veteran would 
have been exposed to during the two alleged bomb blasts, 
would not have been ionizing radiation.  Thus, the provisions 
of 38 C.F.R. §§ 3.309(d) and 3.311 are not for application.
  
The Board now turns to the final remaining issue of whether 
service connection for the cause of the veteran's death is 
warranted based upon direct causation, including as secondary 
to exposure to radiation, benzene, contaminated soil, 
contaminated water, or contaminated dust, germs and bacteria.

The service medical records are absent complaints, findings 
or diagnoses of any cancer during service.  On the clinical 
examination for retirement from service, all of the veteran's 
systems except for the lower extremities which supported a 
finding of bilateral knee crepitus, were evaluated as normal.  
In addition, on the Report of Medical History completed by 
the veteran in conjunction with his retirement physical, he 
denied ever having tumor, growth, cyst, or cancer.  Thus, 
there is no medical evidence that shows that the veteran 
suffered from pancreatic cancer during service.  

In addition, there is no evidence which demonstrates that the 
veteran was exposed to radiation, benzene, contaminated soil, 
contaminated water, or contaminated dust as a result of his 
military duties.  

With respect to the appellant's claim that the veteran was 
exposed to germs and bacteria during service, the Board 
acknowledges that in service the veteran was described as 
"positive IPPD converter".  The veteran's retirement 
examination noted that the veteran was treated with NIH for 
one year from 1985 to 1986 for positive TB skin test.  
However, at no time in service was the veteran described as 
suffering from active tuberculosis.  As of the time of the 
retirement examination, it was noted that the veteran 
experienced no problems since, CNCS (no complications, no 
sequelae).  Nor were there any clinical manifestations of 
tuberculosis noted.

The service medical records also indicate that in 1967 and 
1972 the veteran was diagnosed with gonorrhea, in 1977 and 
1986 with otitis externa, in 1982 with a staphylococcus 
aureus, in 1984 with rhinitis and an ear infection.  However, 
the veteran's retirement examination report noted that with 
respect to the two episodes of gonorrhea, he was treated with 
penicillin with good results and had no problems since, NCNS.  
As noted above, on the clinical examination for retirement 
from service, all of the veteran's systems except for the 
lower extremities which supported a finding of bilateral knee 
crepitus, were evaluated as normal.  

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  In light of 
the lack of any relevant history reported between July 1988 
and December 1993, service connection is not warranted under 
38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the veteran died 
from pancreatic cancer.  The remaining question, therefore, 
is whether there is medical evidence of a relationship 
between the pancreatic cancer and the veteran's military 
service.

However, no medical professional has ever related the 
veteran's pancreatic cancer to the veteran's military 
service, including exposure to radiation, contaminated soil, 
contaminated water, or contaminated dust, germs and bacteria.  
Thus, there is no competent medical evidence that exposure to 
radiation, contaminated soil, contaminated water, or 
contaminated dust, germs and bacteria hastened, or 
substantially and materially contributed to the veteran's 
death.  As noted above, the two medical opinions submitted by 
the appellant in support of her claim related the veteran's 
cancer to exposure to Agent Orange.    

With respect to the appellant's contention that the veteran 
was exposed to benzene during service as a Jet Engine 
Specialist, there is a complete absence of any competent 
medical or other evidence on file which in any way supports 
this argument.  There is simply no objective evidence 
demonstrating that the veteran had any form of prolonged 
exposure to benzene during service. Although the veteran may 
indeed have had some degree of exposure to benzene, no 
exposure of any kind is actually documented, and the 
appellant has not submitted any competent medical statement 
indicating that such possible exposure as likely as not was 
the causal origin of the veteran's subsequent development of 
pancreatic cancer.  Thus, even if the veteran was exposed to 
benzene as a result of his service duties, the Board finds 
that there is no probative nexus between exposure to benzene 
and his development of cancer of the pancreas.  Thus, there 
is no competent medical evidence that exposure to benzene 
hastened, or substantially and materially contributed to the 
veteran's death.    

The Board also notes that the appellant's contentions include 
that a left radical orchiectomy was due to venereal disease 
contracted while in service and contributed to the veteran's 
death and that a sleep disorder contributed to the veteran's 
death.

With respect to the issue of service connection for removal 
of left testicle, the record is absent any complaints, 
findings or diagnoses of any testicular problems in service 
and no medical professional has ever related the necessity of 
removing the veteran's left testicle to the veteran's 
military service, including the two in-service episodes of 
gonorrhea.  The Board notes that an operative report dated in 
January 1994 showed that the veteran underwent a radical left 
orchiectomy and left retroperitoneal exploration with 
incisional biopsy of left retroperitoneal mass.  The 
pathology report showed papillary adenocarcinoma of the 
retroperitoneal lymph nodes but no actual malignancy of the 
testicle, only focal calcification.  Thus, there is no 
competent medical evidence that the removal of the left 
testicle was either related to the veteran's service or 
hastened, or substantially and materially 
contributed to the veteran's death.    

With respect to a sleep disorder, the Board notes that no 
medical professional has related a sleep disorder to the 
veteran's pancreatic cancer.  Thus, there is no competent 
medical evidence that a sleep disorder hastened, or 
substantially and materially contributed to the veteran's 
death.    
        
The Board does not doubt the sincerity of the appellant's 
beliefs and it empathizes with her loss; however, there is no 
competent medical evidence to support her contention that the 
veteran's death was related to service.  As there is no 
indication that the appellant is trained in the field of 
medicine, she is not competent to offer an opinion regarding 
any medical causation leading to the veteran's death.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.	DIC benefits

If the decedent's death is not determined to be service 
connected, as found by the Board in the preceding section, a 
surviving spouse may still be entitled to DIC benefits.  
Benefits are payable to the surviving spouse where it is 
shown that the veteran's death was not the result of willful 
misconduct, and he (1) was continuously rated totally 
disabled for the 10 years immediately preceding death; or (2) 
was rated totally disabled upon separation from service, was 
continuously so rated, and died more than five but less than 
ten years after separation from service; or (3) the veteran 
was a former prisoner of war who died after September 30, 
1999, and the disability was continuously rated totally 
disabling for a period of not less than one year immediately 
preceding death. 38 U.S.C.A. § 1318(b).  The implementing 
regulation is at 38 C.F.R. § 3.22 (2006).

However, as the decedent was not a prisoner of war, he died 
more than 10 years following his separation from active 
service, and he was not receiving compensation at the 100 
percent rate for the 10-year period immediately preceding his 
death, entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318 is not warranted 
because of the absence of legal merit.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).

  
ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 is denied.



____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


